         Case 21-30037             Doc 374         Filed 07/14/21 Entered 07/14/21 13:07:50                                Desc Main
                                                    Document     Page 1 of 2
Information to identify the case:
Debtor
               Tea Olive I, LLC                                                    EIN:   83−0857953
               Name

United States Bankruptcy Court   District of Minnesota                              Date case filed in chapter:       11     1/10/21
                                                                                    Date case converted to chapter:
Case number:      21−30037 − WJF                                                                                      7      6/23/21




Official Form 309D (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                                         1/17

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue,
assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from
debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and
attorney's fees.

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                  Tea Olive I, LLC
2. All other names used in             dba Stock & Field
    the last 8 years
3. Address                             2600 Eagan Woods Drive, Suite 120
                                       Eagan, MN 55121
4. Debtor's attorney                   Clinton E. Cutler                                          Contact phone: 612−492−7070
   Name and address                    Fredrikson & Byron, P.A.                                   Email: ccutler@fredlaw.com
                                       200 South Sixth Street
                                       Suite 4000
                                       Minneapolis, MN 55402
5. Bankruptcy trustee                  Patti J. Sullivan                                          Contact phone: 651−699−4825
   Name and address                    1595 Selby Ave Ste 205                                     Email: patti@pattisullivan.com
                                       St Paul, MN 55104
6. Bankruptcy clerk's office           200 Warren E. Burger Federal Building                                     Monday − Friday:
                                       and U.S. Courthouse                                        Hours open:    8:00am − 5:00pm
   Documents in this case may
   be filed at this address.           316 N Robert St                                            Contact phone: 651−848−1000
   You may inspect all records         St Paul, MN 55101
   filed in this case at this office                                                              Web address: www.mnb.uscourts.gov
   or online at www.pacer.gov.                                                                    Date:          7/14/21
7. Meeting of creditors                August 3, 2021 at 10:00 AM                       Location:
   The debtor's representative                                                          Video/teleconference *ONLY*, Contact
   must attend the meeting to be       The meeting may be continued or adjourned to a trustee (see Section 5), for direction
   questioned under oath.              later date. If so, the date will be on the court
   Creditors may attend, but are       docket.
   not required to do so.
                                                                                                  For more information, see page 2 >



Official Form 309D (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set          page 1
         Case 21-30037             Doc 374         Filed 07/14/21 Entered 07/14/21 13:07:50                                Desc Main
                                                    Document     Page 2 of 2
Debtor Tea Olive I, LLC                                                                                              Case number 21−30037

8. Deadlines                           Deadline for all creditors to file a proof of claim Filing deadline: 9/1/21
   The bankruptcy clerk's office       (except governmental units):
   must receive proofs of claim
   by the following deadlines.         Deadline for governmental units to file a proof Filing deadline: 12/20/21
                                       of claim:
                                       A proof of claim is a signed statement describing a creditor's claim. Proofs of claim can be
                                       filed electronically on the court's website: www.mnb.uscourts.gov. No login or password is
                                       required. Alternatively, a Proof of Claim form may be obtained at the same website or any
                                       bankruptcy clerk's office. If you do not file a proof of claim by the deadline, you might not be
                                       paid on your claim. To be paid, you must file a proof of claim even if your claim is listed in the
                                       schedules that the debtor filed.
                                       Secured creditors retain rights in their collateral regardless of whether they file a proof of
                                       claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
                                       with consequences a lawyer can explain. For example, a secured creditor who files a proof
                                       of claim may surrender important nonmonetary rights, including the right to a jury trial.


9. Creditors with a foreign           If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
   address                            asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                      United States bankruptcy law if you have any questions about your rights in this case.

10. Liquidation of the                 The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's
    debtor's property and              property. If the trustee can collect enough money, creditors may be paid some or all of the
                                       debts owed to them, in the order specified by the Bankruptcy Code. To ensure you receive
    payment of creditors'              any share of that money, you must file a proof of claim, as described above.
    claims




Official Form 309D (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set        page 2
